Citation Nr: 1822093	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Army from March 1970 to November 1971 as well as subsequent service in the Army Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board also notes that it appears the Veteran has raised the issues of entitlement to service connection for keratoconus, diabetes, hypertension, sleep apnea, and hearing loss, which were previously denied in a November 2012 rating decision.  If he is in fact attempting to reopen the previously denied claims, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

FINDING OF FACT

The Veteran's asthma, which preexisted a period of active duty for training in August 1994, was not aggravated during that period of service.


CONCLUSION OF LAW

The criteria to establish service connection for asthma are not met.  38 U.S.C. §§ 101(21) and (24), 1110, 1111, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated September 6, 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law, Green v. Derwinski, 1 Vet. App. 121 (1991).  

A VA examination and/or opinion has not been provided to address the Veteran's claimed asthma disorder.  However, the Board finds that an examination is not necessary.  Service treatment records indicate the Veteran had asthma when beginning his ADT service in August 1994.  Although he suffered an acute exacerbation of his asthma during this a period of ADT, he has not established that it was permanently aggravated beyond its natural progression.  The Board therefore finds that a medical nexus opinion is not required under these circumstances to fairly decide this claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Instead, the only evidence that relates the Veteran's claimed asthma to service are his own conclusory lay assertions, which alone are not sufficient to render a VA examination or opinion necessary and do not trigger VA's duty to obtain a medical opinion to decide the claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's conclusory generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and an examination is not required here, even under the low threshold of McLendon. 

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Law and Analysis

The Veteran seeks service connection for asthma.  He argues that although his asthma was previously diagnosed during a non-active duty period, it was exacerbated to the point that he required hospitalization during a period of ADT in August 1994.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

"Active service" includes active duty, a period of active duty for training (ADT) in which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and a period of inactive duty training (IDT) in which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(21), (24)(B) §§ 101(24), 106, 1110; 38 C.F.R. § 3.6(a) §§ 3.6, 3.303, 3.304.  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ADT includes full-time duty performed for training purposes by members of the Reserves or National Guard.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT. 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Asthma is not listed in section § 3.309(a).

Additionally, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded on a veteran's examination report are to be considered as "noted."  38 C.F.R. § 3.304(b).  When a preexisting condition is not noted on a veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Because the Veteran is alleging that he has an injury or disease incurred or aggravated during ADT with the Reserve, he must first establish "veteran" status with respect to that period service and that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ADT.  38 C.F.R. § 3.1(a),(d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The fact that he has established status as a "veteran" for purposes of other periods of service (e.g., his period of active duty) does not obviate the need to establish such status for purposes of the period of ADT on which the claim is based where the claim for benefits is premised on that period of ADT.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

Unless and until "veteran" status is established for his ADT, the Veteran cannot use the many presumptions in the law that are available in trying to establish entitlement to service connection.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ADT or IDT, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins v. Derwinski, 1 Vet. App. 474 (1991)).  In other words, if the evidence reflects that a disease had its onset prior to a period of ADT, a claimant seeking benefits based on aggravation has the burden, without the advantage of the presumption of aggravation, of demonstrating both that the preexisting condition permanently worsened during ADT and that the worsening was beyond the natural progression of the disease (i.e., such worsening was caused by ADT).  Donnellan, 24 Vet. App. at 174. 

Service treatment records from the Veteran's period of active duty from March 1970 to November 1971 are negative for asthma.

Records from the Veteran's reserve service show he was on ADT in August 1994, but do not reflect that he was examined prior to his entering that period of service.  Since there is no entrance examination of record for this period of ADT, the presumption of soundness does not attach.  Smith, 24 Vet. App. at 45-6.  However, these records do contain multiple physical examination reports, two of which show the Veteran's history of treatment for asthma.  See November 1982 Periodic Report of Medical History and November 1991 Quadrennial Report of Medical History.

Because these reports clearly and unmistakably establish that asthma pre-existed the Veteran's period of ADT in August 1994, the Board needs next to determine whether it was aggravated during ADT.  In this case the presumption of soundness does not attach, so the burden is shifted to the Veteran to establish that his pre-existing asthma disorder was permanently aggravated by his time on ADT.

The remaining service records confirm that the Veteran suffered an asthmatic attack during ADT.  On August 25, 1994, he was seen in sick call/EMT after experiencing "tightening while breathing."  The following day he was transported to a local civilian hospital for continued difficulty with asthma.  Emergency room records show he was breathing heavily, strident on inspiration and wheezing over all lung segments with prolonged expiration.  He was treated with some improvement in symptoms and admitted.  There is no indication that his symptoms had progressively worsened during his brief overnight hospital stay and he was discharged with a diagnosis of acute exacerbation of asthma.  The commanding officer indicated that the ADT incident occurred in the line of duty.  See also clinical records from Hershey Medical Center dated in August 1994 and DA Form 2173, Statement of Medical Examination and Duty Status.  Although clearly there is evidence of a worsening of the Veteran's asthma during ADT, the pertinent question is whether it underwent a permanent increase beyond the natural progress of the disability.

Subsequent records show the Veteran was hospitalized for another acute asthma attack several months later in December 1994.  At that time he reported a history of hospitalization in August 1994 as well as another hospitalization that occurred in April 1994, just months prior to his period of ADT.  On discharge a few days later, the Veteran was counseled on the regular use of inhaled steroids to reduce recurrences.  The Board notes that despite these acute asthma attacks, the Veteran continued to serve as a member of the Army Reserve following his August 1994 ADT.  In fact, a September 1996 Report of Medical Examination shows clinical evaluation of all major body systems including the lungs and chest was within normal.  The examiner noted the Veteran's history of bronchial asthma and indicated that he was qualified for retention.  

The next relevant entry is dated in June 2000, when the Veteran was hospitalized for an asthma attack.  After several days he was sent home in good condition on a tapering dose of steroids.  See clinical records from Saint Barnabas Medical Center.  The Veteran has not presented any evidence of further exacerbations and did file an initial claim for asthma until 2011, 17 years after his period of ADT in August 1994.  The most recent outpatient treatment records do not reflect actual treatment for asthma; rather, the condition is listed in the medical history reported by the Veteran in March 2007 and March 2011.  When seen in March 2007 he reported a history of moderately severe asthma attacks, which had bothered him in the past.  In March 2011, he indicated that he had had no flare-up of his asthma and was doing well with no respiratory difficulty.  See clinical records from Jefferson Internal Medicine Associates.

Although the Veteran has argued that his asthma was aggravated in service because he was hospitalized while performing ADT, the record does not reveal permanent aggravation of his preexisting asthma condition.  There is no question that there was an increase in severity of his asthma during ADT.  However, this single episode does not establish a permanent increase in the disability, as it does not indicate any pathological changes to the Veteran's pre-existing asthma disorder.  The evidence tends to confirm that the Veteran's asthma condition manifested only a temporary or intermittent flare-up during ADT that resolved with treatment and without a chronic worsening of the underlying condition.  

In short, the direct evidence of this case reflects the Veteran had asthma, which pre-existed his ADT.  He suffered an acute asthma attack on ADT in August 1994 and has continued treatment for asthma ever since.  No medical professional has indicated that this incident of ADT permanently aggravated the Veteran's pre-existing asthma beyond the natural progression of the disease and he has not shown as much by direct evidence.

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for asthma is denied.  



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


